Citation Nr: 1507014	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO. 11-05 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus.

2. Entitlement to an increased rating for a low back disability, to include status-post compression fracture, degenerative joint disease (DJD), and degenerative disc disease (DDD), currently evaluated as 20 percent disabling.

3. Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1968 to July 1988.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in February 2009. In that decision, the RO denied an increased rating for a low back disability and service connection for hypertension, but granted service connection for type II diabetes mellitus and assigned a rating of 20 percent.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has not submitted evidence showing that he is unable to gain or maintain gainful employment as a result of his service connected disabilities. Therefore, TDIU has not been raised by the record.

The Board has reviewed the electronic records maintained in both Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of an increased rating for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Throughout the period on appeal, the Veteran's type II diabetes mellitus has been manifested by requiring insulin and a restricted diet; but not by the regulation of activities.

2. Hypertension is not shown to be causally or etiologically related to an in-service event, injury or disease, to have been caused or aggravated by another service-connected disability, or to have manifested in service or within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 20 percent for type II diabetes mellitus have not been met or approximated. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 7913 (2014).

2. The criteria for service connection for hypertension, to include as secondary to type II diabetes mellitus, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in August 2008, prior to the initial unfavorable adjudication in February 2009. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

Concerning the issue of entitlement to an increased rating for type II diabetes mellitus, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in September 2008 and April 2013. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, conducted thorough medical examinations, and provided sufficient supporting rationales for the opinions where necessary. Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims for an increased rating for type II diabetes mellitus and service connection for hypertension. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Type II Diabetes Mellitus

The Veteran contends he is entitled to an increased rating in excess of 20 percent for type II diabetes mellitus. The Board will first address the schedular criteria for an increased rating, followed by the applicable extraschedular considerations.

A. Increased Schedular Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco, 7 Vet. App. at 58. Separate ratings may be assigned for separate periods of time based on the facts found. This practice is known as staged ratings. Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's type II diabetes mellitus is currently rated under Diagnostic Code 7913, covering diabetes mellitus, and is assigned a 20 percent rating. See 38 C.F.R. § 4.119, Diagnostic Code 7913. Under Diagnostic Code 7913, a 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet. Id. A 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities. Id. 

A 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. Id. Finally, a 100 percent rating when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. Id.

The rating criteria for diabetes are successive. "Successive" rating criteria is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component. Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).

Complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent rating. Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913. 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1.

"Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities." Medical evidence is required to show that occupational and recreational activities have been restricted. Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007) (citing 61 Fed. Reg. 20,440 (May 7, 1996)).

Based on the evidence presented, the Board finds that an evaluation in excess of the currently assigned 20 percent for type II diabetes mellitus is not warranted. During the course of the appeal, the Veteran has not indicated that he has been advised to avoid strenuous occupational or recreational activities. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). Further, even if the regulation of activities had been alleged, medical evidence of such a restriction is required in order for an increased rating to be warranted. Camacho, 21 Vet. App. at 363-64. As such, the issue of whether an increased rating for type II diabetes mellitus is warranted must be determined based on the medical evidence of record.

The Veteran was provided with VA examinations in September 2008 and April 2013. The September 2008 examiner noted no history of ketoacidosis or problems with hypoglycemia. The examiner noted that the Veteran did not report any restriction of activity, but did indicate he took medicine once a day for his diabetes. The April 2013 examiner noted that the Veteran was currently on a restricted diet and that his treatment consisted of one insulin injection per day. The examiner specifically noted, however, that the Veteran did not have any restriction of activities as part of the medical management of his diabetes. No history of ketoacidosis was noted. 

The Veteran's treatment records are silent for any notations indicating that any medical professional has restricted the Veteran's activities due to his type II diabetes mellitus. Based on the medical evidence of record, the Board finds that the Veteran's type II diabetes mellitus does not require the regulation of activities as contemplated by the Diagnostic Code 7913. 38 C.F.R. § 4.119, Diagnostic Code 7913. Therefore, an increased rating of 30 percent for type II diabetes mellitus is not warranted. Id.; Tatum, 23 Vet. App. at 156; Camacho, 21 Vet. App. at 363-64.

No additional higher or alternative ratings under different Diagnostic Codes can be applied in this case. The Veteran has exclusively been diagnosed with type II diabetes mellitus, and the medical evidence of record is silent for any other diseases or disabilities affecting the endocrine system. 38 C.F.R. § 4.119, Diagnostic Codes 7900-7912, 7914-7919. The Board notes that the Veteran has several recognized complications of diabetes, including lower extremity peripheral neuropathy and erectile dysfunction. However, the Veteran has already been separately granted service connection for these complications, and therefore those complications are fully contemplated by their separate assigned ratings. 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1. The Veteran has not been diagnosed with any other complications of type II diabetes mellitus, to include diabetic retinopathy, upper extremity peripheral neuropathy or renal disease. Therefore, the Board finds that separate, compensable ratings for any other complications of type II diabetes mellitus are not warranted. 

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an increased rating in excess of 20 percent for the Veteran's service-connected type II diabetes mellitus. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.
B. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

The first Thun element is not satisfied here. The Veteran's service-connected type II diabetes mellitus is manifested by signs and symptoms including the use of insulin and a restricted diet. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the Rating Schedule for the Endocrine System. 38 C.F.R. § 4.119, Diagnostic Code 7913. In summary, the schedular criteria for disabilities of the endocrine system contemplate a wide variety of manifestations. Given the variety of ways in which the rating schedule contemplates impairment due to disabilities affecting the endocrine system, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. There is nothing exceptional about the Veteran's type II diabetes mellitus as the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, extraschedular referral is not warranted in this case.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for a low back disability, type II diabetes mellitus, bilateral lower extremity peripheral neuropathy, and erectile dysfunction. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's type II diabetes mellitus combines or interacts with his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III. Hypertension

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Service connection can also be established based on herbicide exposure. 38 C.F.R. § 3.307(a)(6). For the purposes of determining herbicide exposure, a veteran who served in qualifying locations is presumed to have been exposed to  an herbicide agent. 38 C.F.R. § 3.307(a)(6)(iii). If the veteran is presumed to have been exposed to herbicides, the veteran is entitled to a presumption of service connection for certain disorders. See 38 C.F.R. § 3.309(e). This presumption is specifically limited to those diseases listed. Id.

Finally, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus. For the reasons stated below, the Board finds that service connection for hypertension is not warranted on a direct, secondary, or presumptive basis.

Beginning with direct service connection, the medical evidence reflects a current diagnosis of hypertension, and therefore a current disability has been shown. Turning to the second element, the preponderance of the evidence is against a finding of an in-service event, injury or disease. During his April 2013 VA examination, the Veteran indicated that symptoms began approximately 20 years ago, which would be 1993, or 5 years after his separation from service. Further, the Veteran indicated on his April 1988 separation report of medical history that he had no history of dizziness, fainting spells, shortness of breath, palpitation or pounding heart, heart trouble, or high or low blood pressure. 

Turning to the medical evidence, the Veteran's April 1988 separation examination noted the Veteran to have systolic pressure of 120 and diastolic pressure of 74. No diagnosis of hypertension was provided. No service treatment records reflect systolic pressure approaching 160 or diastolic pressure approaching 100, which are the minimum levels necessary for a compensable rating for hypertension for VA purposes. See 38 C.F.R. § 4.104, Diagnostic Code 7101. Further, an April 28, 1988 treatment record indicated the Veteran did not have hypertension, and additional cardiologic testing from April 1988 is silent for a diagnosis of hypertension or notations of hypertensive symptoms. A May 1988 echocardiogram report also reflects no symptoms or diagnoses of hypertension. Based on the lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding of an in-service event, injury or disease. 

Moreover, even assuming the presence of an in-service event, injury or disease, the preponderance of the evidence is against a finding of a nexus between the Veteran's active duty service and his current disability. The Veteran has not indicated in any statements that his hypertension is causally related to service or that his symptoms have been persistent since service. Indeed, as noted above, during his April 2013 VA examination the Veteran indicated that his symptoms began approximately 5 years after his separation from service, and indicated no history of cardiac problems or symptoms on his April 1988 separation report of medical history.

The medical evidence of record reflects a formal diagnosis of hypertension in October 1999. An earlier record from February 1996 reflects slightly elevated readings of 142 systolic and 76 diastolic, but these are not accompanied by a diagnosis of hypertension. Prior to this notation, there is no medical evidence reflecting a diagnosis of hypertension or evidence of any symptoms associated therewith. The records contain no opinions linking the Veteran's hypertension to his active duty service. As both the lay and the medical evidence of record indicate that the Veteran's hypertension is not related to service, the Board finds the preponderance of the evidence is against a finding of a nexus between the Veteran's active duty service and his hypertension. As neither the second or third elements are met, service connection for hypertension is not warranted on a direct basis. 38 C.F.R. § 3.303.

Service connection cannot alternatively be established based on continuity of symptomatology. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a). The Veteran is diagnosed with a recognized chronic disease, as hypertension is included as a type of cardiovascular-renal disease. 38 C.F.R. § 3.309(a). However, the Veteran has not indicated that his symptoms have been persistent since service, stating during the April 2013 examination that the onset of symptoms was in 1993, some 5 years after his separation from service. The Veteran's service treatment records, April 1988 separation examination, and April 1988 report of medical history are all silent for any diagnosis of hypertension, notations of elevated blood pressure, or complaints of hypertensive symptoms. Therefore, the Board finds that the preponderance of the evidence is against a finding that hypertension manifested in service to a sufficient degree to identify the disease entity and therefore service connection based on continuity of symptomatology is not warranted. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).

Turning to presumptive service connection, as stated above hypertension is a recognized chronic disease for VA purposes. 38 C.F.R. § 3.309(a). However, there is no evidence that hypertension manifested within one year of the Veteran's separation from service. The Veteran has stated that his hypertension did not have its onset until approximately 1993, hypertension was not diagnosed on the Veteran's April 1988 separation examination, and the Veteran indicated no history of high blood pressure or any associated symptoms on the corresponding report of medical history. The first diagnosis of hypertension occurred in October 1999, with the first notation reflecting slightly elevated blood pressure being in February 1996. Even using the earliest date available, which would be based on the Veteran's statement, hypertension did not manifest until five years after the Veteran's separation from service. Thus, presumptive service-connection based on the presence of a chronic disease is not warranted. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Concerning exposure to herbicides, the Board notes that based on the Veteran's in-country service in the Republic of Vietnam during a presumptive period, he is presumed to have been exposed to herbicides. 38 C.F.R. § 3.307(a)(6)(iii). However, hypertension is not a disease recognized by VA to be associated with herbicide exposure. 38 C.F.R. § 3.309(e). While ischemic heart disease is a disease recognized as being associated with herbicide exposure, the term ischemic heart disease does not include hypertension. 38 C.F.R. § 3.309(e), Note 2. As hypertension is not a listed disease, service connection based on in-service herbicide exposure is not warranted.

Finally, with respect to secondary service connection, the Veteran has a current diagnosis of hypertension and is currently service-connected for type II diabetes mellitus. Therefore, the threshold requirements of secondary service connection have been met. 38 C.F.R. § 3.310.

However, the preponderance of the evidence is against a finding that the Veteran's hypertension was caused or aggravated by his service-connected type II diabetes mellitus. The Veteran has indicated that his diabetes either caused or aggravated his hypertension. However, the Veteran is not competent to provide an opinion on whether his diabetes either caused or aggravated his hypertension, as such an opinion requires medical expertise. Jandreau, 492 F.3d at 1377. As there is no competent lay evidence of record, the issues of causation and aggravation must be determined based on the medical evidence of record.

The Veteran was provided with VA examinations in September 2008 and April 2013. The September 2008 examiner indicated that the Veteran's hypertension was not aggravated by his diabetes. The April 2013 examiner indicated in the diabetes portion of the examination that hypertension was likely aggravated by the Veteran's type II diabetes mellitus. Neither examiner provided a supporting rationale for their respective opinions. Nieves-Rodriguez, 22 Vet. App. 295.

In light of these conflicting opinions, an addendum opinion was obtained in May 2014. Following a review of the claims file and the competing medical opinions, the reviewing physician indicated that it was less likely than not that the Veteran's hypertension was caused or aggravated by his type II diabetes mellitus. The examiner based this opinion on the fact that hypertension pre-dated the Veteran's diabetes by many years, and therefore could not have been caused by it. Further, the examiner indicated that there was no medical evidence showing a worsening of the Veteran's hypertension. As the addendum opinion is based on accurate facts and supported by a well-reasoned rationale, the Board finds it is entitled to significant probative weight. Id.

Medical treatment records associated with the electronic claims file reflect treatment for both diabetes and hypertension, but contain no opinions indicating that hypertension was either caused or aggravated beyond its natural progression by the Veteran's type II diabetes mellitus.

In light of the lay and medical evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's hypertension was caused or aggravated by his type II diabetes mellitus. As the May 2014 addendum opinion is supported by a strong rationale, it outweighs the unsupported April 2013 examiner's indication that the Veteran's hypertension was worsened beyond its natural progression by his type II diabetes mellitus. As such, service connection on a secondary basis for the Veteran's hypertension is not warranted. 38 C.F.R. § 3.310.

Although the Veteran has established current disabilities and in-service events, injuries or diseases, the preponderance of the evidence weighs against the claims; therefore, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claims are denied.


ORDER

Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus is denied.

Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus, is denied.


REMAND

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). In this case, the most recent VA spine evaluation of record is from September 2008. There the examiner indicated in his opinion that there was additional functional loss following repetitive testing, but did not indicate the severity of the additional loss in terms of further loss of range of motion. Further, the examiner noted that the Veteran experienced radicular symptoms during the examination, specifically indicating the presence of radiating pain into the legs. As the presence of additional functional loss and associated neurologic abnormalities are important to properly rating a low back disability, the Board finds it must remand the claim so that any additional function impairment in terms of range of motion and all associated neurologic abnormalities can be documented.

While on remand, appropriate efforts should be made to obtain any further relevant treatment records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. After completing the development listed above to the extent possible, schedule the Veteran for an appropriate examination by a medical professional to determine the current nature and severity of his service-connected low back disability, to include both orthopedic and neurological manifestations. The claims folder must be made available to the examiner in conjunction with the examination. Any indicated studies should be performed. The examiner should obtain a detailed clinical history from the Veteran. All pertinent pathology found on examination should be noted in the report of the evaluation. 

All indicated studies, including X-ray and range of motion studies in degrees, should be performed. In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain. To the extent possible, the examiner should assess the degree of severity of any pain. 

Tests of joint movement against varying resistance should be performed. The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner. If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

Concerning neurologic abnormalities, the examiner should distinguish, to the extent possible, between symptoms associated with lower extremity radiculopathy caused by the low back disability and the Veteran's bilateral peripheral neuropathy associated with his type II diabetes mellitus.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The supporting rationale for all opinions expressed must be provided.

3. Thereafter, readjudicate the issue on appeal as noted above. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


